DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/2021 and 03/05/2020 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN109192748A) ( Lu, hereafter) in view of  Huang et al. (CN106297571A) (Huang, hereafter).  (a translated copy  of the China First Action was used as the translations for these documents).
Regarding claim 1, Lu discloses an LED display module, and specifically discloses the following technical features (see specification paragraphs 0002 to 0052, Figures 1 to 4): The display module comprises a substrate 10, a plurality of light emitting elements 20 (corresponding to display pixels), a first sealing structure 30 and a second sealing structure 40, the first sealing structure 30 has an isolation layer 32( equivalent to a light-tight gel), the insulating layer 32 is a stenciled mesh structure, to divide the first enclosing structure 30 into a plurality of compartments, the light emitting element 20 is placed inside the compartment, the isolation layer 32 is a non-transparent material, the plurality of compartments forming grid cells, the minimum distance between adjacent compartments (the insulating layer at the location of adjacent compartments corresponds to a spacer glue) is a, the minimum distance between the outer edge of the grid cell and the compartment (the insulating layer at the location between the outer edge of the grid cell and the compartment corresponds to the outer glue) is b, and a=2b, the structure may ensure successive tiling of a plurality of grid units to form larger grid units, i.e., equivalent to a second display module that is identical to the previous display module structure is disclosed, with the spacer layers facing and adjacent to each other when the two display modules are tiled, where the spacer layers 32 are of the same height throughout (see paragraphs 0030-0048 of the specification, Figures 3-4). 
Lu fails to explicitly disclose that the opaque structure is a gel and the first outer glue portion and the second outer glue portion have the same height. 
Huang discloses an LED display board and specifically discloses the technical feature (see specification paragraphs 0002-0074, Figures 1-11) of having a light-shielding gel 23b between LED chips, the light-shielding gel 23b of a tiled plurality of LED lighting boards 100 having the same height (see specification paragraphs 0032-0033, Figure 5) which can guarantee the flatness of the tiled display. As such, presents the technical impression of using colloid as the light-tight barrier layer and the height of each of the outer glue portions and spacer glue portions is the same to ensure the flatness of the tiled display.
 Therefore, it is obvious to a person skilled in the art before the effective filing date, to modify the display of LU wherein the opaque structure is a gel and the first outer glue portion and the second outer glue portion have the same height in order to provide a material with an opaque structure and to guarantee the flatness of a tiled display as disclosed by Huang.
Regarding claim 2,  Lu discloses (see paragraph 0046 of the specification) that the minimum distance between adjacent compartments is a, the minimum distance between the outer edge of a grid cell and a compartment is b, and a = 2b, the structure can guarantee continuous stitching of a plurality of grid cells. (These features read the limitations of claim 2)
Regarding claim 5, Lu, discloses further discloses (see paragraph 0046 of the specification) that the
minimum distance between adjacent compartments is a, the minimum distance between the outer edge of a grid cell and a compartment is b, and a = 2b, the structure can guarantee continuous stitching of a plurality of grid cells. At this point, the overall cross-sectional profile of the splice grid cell spacing is the same as the overall cross-sectional profile of the adjacent spacing.
Regarding claim 6,  Lu as modified by Huang fail to explicitly discloses where the wherein the first opaque rubber and the second opaque rubber are a black rubber, However, Lu discloses (see paragraph 0045 of the specification) that the isolation layer 32 is a non-transparent material, such as PC softboard, polyimide softboard and the like in order to control light leakage between tiles. 
It would have been obvious to modify the invention to include black rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Regarding claims 8-10,  Lu discloses (Figure 3) that the display module is an LED display module, the upper surface of the isolating layer 32 overlies the upper surface of the light emitting element, and the second encapsulating structure 40 (corresponding to the protective layer) is located on the isolation layer and on the light emitting units (20). It being well known that within a lighting pixel light units are present.
Regarding claim 18,  LU discloses a manufacturing method of an LED display module, and specifically discloses the following technical features (see specification paragraphs 0002 to 0052, Figures 1 to 4): providing a display module, the display module comprises a substrate 10, a plurality of light emitting elements 20 (corresponding to display pixels), a first sealing structure 30 and a second sealing structure 40, the first sealing structure 30 has an isolation layer 32 ( equivalent to a light-tight gel), the insulating layer 32 is a stenciled mesh structure, to divide the first enclosing structure 30 into a plurality of compartments, the light emitting element 20 is placed inside the compartment, the isolation layer 32 is a non-transparent material, the plurality of compartments forming grid cells, the minimum distance between adjacent compartments (the insulating layer at the location of adjacent compartments corresponds to a spacer glue) is a, the minimum distance between the outer edge of the grid cell and the compartment (the insulating layer at the location between the outer edge of the grid cell and the compartment corresponds to the outer glue) is b, and a=2b, the structure may ensure successive tiling of a plurality of grid cells to form larger grid cells, i.e., equivalent to the disclosure of providing a second display module identical to the previous display module structure with the substrates and insulating layers facing and adjacent to each other when the two display modules are tiled (see paragraphs 0030-0048 of the specification, Figures 3-4). Lu fails to explicitly disclose opaque structure is colloidal. 
Huang discloses an LED display panel and specifically discloses the technical features (see specification paragraphs 0002-0074, Figures 1-11) with light blocking gel 23b between LED chips (see specification paragraphs 0032-0033, Figure 5). As such, presenting the impression included  the use of colloids as the light-tight barrier layer.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to  further modify the method of Lu wherein the opaque structure was rubber in order to ensure a seamless device that was also strong as disclosed by Huang.
Regarding claim 19,  Huang discloses the following technical features (see paragraph 0034 of the specification): The light-blocking gel 23b is formed after the light-transmitting gel 23a (equivalent to a mask) is formed on the front surface 211 of the substrate 21, a softened light-blocking gel 23b is injected on a block of the front surface 211 of the substrate 21 which is not provided with the light-transmitting gel 23a, and then cured. The reasoning being the same as noted in claim 18.
Regarding claim 20,   Lu discloses that the second encapsulating structure 40 (corresponding to the protective layer) is located on the isolating layer
Claims 3-4, 7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN109192748A) ( Lu ,hereafter) in view of  Huang et al. (CN106297571A) (Huang, hereafter) and in further view of  Tan et al. (CN107610596) (Tan, hereafter).  (A translated copy  of the China First Action was used as the translations for these documents).
Regarding claims 3-4, Lu as modified by Huang discloses the device set forth above (see rejection claim 1). Lu as modified by Huang fail to explicitly disclose wherein the first circuit board and the second circuit board have a stitching seam therebetween, there is no adhesive rubber at the stitching seam (claim 3); a substrate board, wherein the first circuit board and the second circuit board are fastened on the substrate board (claim 4).
Tan discloses a seamless tiled display screen and specifically discloses the following technical features (see specification paragraphs 0002-0063, Figures 1-8): a first tiled screen 100 and a second tiled screen 200 are attached to a transparent substrate 500 (equivalent to a substrate) with a stitching seam 400 between the first tiled screen 100 and the second tiled screen 200 (see specification paragraph 0002-0063, Figures 1-8).; presenting the technical impression that two stitched screen seams are free of glue and that stitching is completed by affixing the stitched screens to a substrate.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to  further modify the display of Lu wherein the first circuit board and the second circuit board have a stitching seam therebetween, there is no adhesive rubber at the stitching seam; a substrate board, wherein the first circuit board and the second circuit board are fastened on the substrate board in order to produce a seamless, flat tiled display.
Regarding claim 7, Lu as modified by Huang fails to explicitly disclose wherein the first outer border rubber portion and the second outer border rubber portion have a stitching seam therebetween, there is no adhesive rubber at the stitching seam.
Tan discloses a seamless tiled display screen and specifically discloses the following technical features (see specification paragraphs 0002-0063, Figures 1-8): a first tiled screen 100 and a second tiled screen 200 are attached to a transparent substrate 500 (equivalent to a substrate) with a stitching seam 400 between the first tiled screen 100 and the second tiled screen 200 (see specification paragraph 0002-0063, Figures 1-8).; presenting the technical impression that two stitched screen seams are free of glue and that stitching is completed by affixing the stitched screens to a substrate.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to  further modify the display of Lu disclose wherein the first outer border rubber portion and the second outer border rubber portion have a stitching seam therebetween, there is no adhesive rubber at the stitching seam in order to ensure a seamless display as disclosed by Tan.
Regarding claim 11, Lu discloses an LED display module, and specifically discloses the following technical features (see specification paragraphs 0002 to 0052, Figures 1 to 4): The display module comprises a substrate 10, a plurality of light emitting elements 20 (corresponding to display pixels), a first sealing structure 30 and a second sealing structure 40, the first sealing structure 30 has an isolation layer 32( equivalent to a light-tight gel), the insulating layer 32 is a stenciled mesh structure, to divide the first enclosing structure 30 into a plurality of compartments, the light emitting element 20 is placed inside the compartment, the isolation layer 32 is a non-transparent material, the plurality of compartments forming grid cells, the minimum distance between adjacent compartments (the insulating layer at the location of adjacent compartments corresponds to a spacer glue) is a, the minimum distance between the outer edge of the grid cell and the compartment (the insulating layer at the location between the outer edge of the grid cell and the compartment corresponds to the outer glue) is b, and a=2b, the structure may ensure successive tiling of a plurality of grid units to form larger grid units, i.e., equivalent to a second display module that is identical to the previous display module structure is disclosed, with the spacer layers facing and adjacent to each other when the two display modules are tiled, where the spacer layers 32 are of the same height throughout (see paragraphs 0030-0048 of the specification, Figures 3-4). Lu fails to explicitly disclose where the opaque structure is rubber (colloidal); wherein the first display device and the second display device are stitched together, the first outer border rubber portion and the second outer border rubber portion are faced and adjacent to each other, the first circuit board and the second circuit board have a stitching seam therebetween, there is no adhesive rubber at the stitching seam.
Huang discloses an LED display board and specifically discloses technical features (see specification paragraphs 0002-0074, Figures 1-11) with light blocking gel 23b between LED chips (see specification paragraphs 0032-0033, Figure 5). As such,  the technical impression of the use of colloids (Rubber) as the light-tight barrier layer.
Tan discloses a seamless tiled display screen and specifically discloses the technical feature (see specification paragraphs 0002-0063, Figures 1-8) that the first and second tiled screens 100 and 200 are attached to a transparent substrate 500 (equivalent to a substrate) with a stitching seam 400 between the first and second tiled screens 100 and 200 (see specification paragraph 0002-0063, Figures 1-8). As such, presents the technical impression that two stitched screen seams are free of glue and that stitching is completed by affixing the stitched screens to a substrate.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the display if Lu wherein where the opaque structure is rubber (colloidal) in order to block light thus contributing to the seamless display as disclosed by Huang and wherein the first display device and the second display device are stitched together, the first outer border rubber portion and the second outer border rubber portion are faced and adjacent to each other, the first circuit board and the second circuit board have a stitching seam therebetween, there is no adhesive rubber at the stitching seam in order to present a seamless and substantially flat display as discussed by Tan.
Regarding claim 12, Lu, discloses further discloses (see paragraph 0046 of the specification) that the
minimum distance between adjacent compartments is a, the minimum distance between the outer edge of a grid cell and a compartment is b, and a = 2b, the structure can guarantee continuous stitching of a plurality of grid cells. At this point, the overall cross-sectional profile of the splice grid cell spacing is the same as the overall cross-sectional profile of the adjacent spacing.
Regarding claim 13,  Lu as modified by Huang and Tan fail to explicitly discloses where the wherein the first opaque rubber and the second opaque rubber are a black rubber, However, Lu discloses (see paragraph 0045 of the specification) that the isolation layer 32 is a non-transparent material, such as PC softboard, polyimide softboard and the like in order to control light leakage between tiles. 
It would have been obvious to modify the invention to include black rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Regarding claim 14, Lu as modified by Huang fails to explicitly disclose wherein the first outer border rubber portion and the second outer border rubber portion have a stitching seam therebetween, there is no adhesive rubber at the stitching seam.
Tan discloses a seamless tiled display screen and specifically discloses the following technical features (see specification paragraphs 0002-0063, Figures 1-8): a first tiled screen 100 and a second tiled screen 200 are attached to a transparent substrate 500 (equivalent to a substrate) with a stitching seam 400 between the first tiled screen 100 and the second tiled screen 200 (see specification paragraph 0002-0063, Figures 1-8).; presenting the technical impression that two stitched screen seams are free of glue and that stitching is completed by affixing the stitched screens to a substrate.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to  further modify the display of Lu disclose wherein the first outer border rubber portion and the second outer border rubber portion have a stitching seam therebetween, there is no adhesive rubber at the stitching seam in order to ensure a seamless display as disclosed by Tan.
Regarding claims 15-16,  Lu discloses (Figure 3) that the display module is an LED display module, the upper surface of the isolating layer 32 overlies the upper surface of the light emitting element, and the second encapsulating structure 40 (corresponding to the protective layer) is located on the isolation layer and on the light emitting units (20). It being well known that within a lighting pixel light units are present.
	Regarding claim 17,  Lu as modified by Huang and tan fail to explicitly disclose wherein the first spacer rubber portion has a width identical to a total width of the first outer border rubber portion and the second outer border rubber portion.
it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82USPQ2d 1852 (Fed. Cir. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879